Citation Nr: 1045450	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-28 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected right knee 
disability.

2.  Entitlement to a rating in excess of 10 percent for left 
shoulder calcific tendonitis.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from November 1978 to September 
1981.

This appeal arises from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In September 2010, the Veteran testified at a Board hearing.  At 
the hearing, the Veteran submitted additional evidence with a 
waiver of initial RO consideration of the evidence.

The issues of entitlement to an increased rating for left 
shoulder calcific tendonitis and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's left knee disability has been attributed to his 
service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In this decision, the Board grants entitlement to service 
connection for a left knee, which represents a complete grant of 
the benefits sought on appeal.  The requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  Given the 
decision below with respect to this claim, a detailed explanation 
of how VA complied with the Act is unnecessary.

Analysis

The Veteran is currently service-connected for status post 
anterior cruciate ligament reconstruction of the right knee with 
instability.  The injury arose from a water skiing accident which 
occurred during service in 1981.  The Veteran alleges that he 
also injured his left knee during the same incident, but that at 
the time he did not seek any treatment for the left knee.  He 
also contends that as a result favoring his service-connected 
right knee, he has developed left knee problems.  

Service connection may be granted for any disability resulting 
from injury suffered or disease contracted in line of duty, or 
for aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. § 1131.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability exists 
and (2) the current disability was either (a) proximately caused 
by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where 
a service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

The service treatment records fail to show any complaints or 
treatment pertaining to the left knee.

The evidence of record reveals that the Veteran is currently 
diagnosed as having chronic left knee strain with medical 
compartment traumatic injury without degenerative changes.     

The Veteran underwent a VA examination in March 2007 and was 
diagnosed with chronic left knee strain with medical compartment 
traumatic injury without degenerative changes.  The examiner 
stated that he could not find any evidence to indicate that the 
left knee was related to right knee, as the Veteran did not have 
injurious episodes from the right knee that caused the left.  The 
examiner acknowledged the Veteran's reports that the left knee 
had been sore ever since the original injury.  However, as there 
was no documentation to support that contention, the examiner 
concluded that the current left knee disorder was not as least as 
likely as not related to the service-connected right knee 
disability.      
  
In a July 2007 private medical treatment report, the Veteran 
reported that he has a multi-year history of left knee pain and 
that over the past 10 years it has become progressively worse.  
X-rays of the left knee showed some mild osteoarthritis.  The 
assessment was mild osteoarthritis, left knee.

In an August 2010 VA orthopedic surgery note, a VA physician 
reported that a great deal of the Veteran's left knee problems 
stemmed from his favoring the right knee for quite some time.  
That physician further noted that the Veteran actually may have 
injured his left knee at the same time that he injured his right 
knee years ago during his skiing accident.

Initially, the Board notes that the VA physician's statement that 
the Veteran may have injured his left knee during the skiing 
accident during service is too speculative to support a grant of 
service connection on a direct basis.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (holding that medical evidence that is 
speculative, general, or inconclusive cannot be used to support a 
claim).  The Board, however, finds that the evidence is in 
relative equipoise with respect to whether the Veteran's service-
connected right knee disorder has resulted in his current left 
knee disorder.  Although the March 2007 VA examiner concluded 
that the left knee disorder was not related to the service-
connected right knee disability, a VA physician in August 2010 
specifically related the Veteran's left knee problems to favoring 
his right knee for many years.  Moreover, the March 2007 VA 
examiner appeared to base his negative conclusion on the absence 
of documented treatment for the left knee.  Such lack of 
treatment is not a permissible basis for finding against the 
Veteran's claim.  Buchanan v. Nicholson, 453 F.3d 1331, 1337 
(2006).  Rather, the Veteran's statements of continuous pain must 
be considered.  Accordingly, the March 2007 VA examiner's 
conclusions are deemed less probative than the subsequent opinion 
provided in August 2010.  As such, a grant of service connection 
for a left knee disability is warranted here.  

In reaching the above conclusion, the Board is mindful of 
38 C.F.R. § 3.310, as revised effective October 10, 2006, and 
applicable to the instant claim.  Such regulation indicates that 
VA "will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created at 
any time between the onset of aggravation and the receipt of 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury."  In this regard, a 
March 2003 VA outpatient treatment report indicates complaints of 
left knee popping, with no swelling, pain, or discomfort.  This 
is the first mention in the record of left knee  problems, and 
for purposes of service connection on a secondary basis, such 
report is deemed to represent the baseline level of disability 
referred to in 38 C.F.R. § 3.310.  The March 2007 VA examination, 
demonstrating worsened complaints and findings is the other point 
of reference in terms of measuring the degree of aggravation.  
The exact extent of aggravation is a rating issue and will thus 
be determined by the RO.

In sum, service connection is warranted, on a secondary basis, 
for a left knee disability.  The Board notes that in reaching 
this conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been appropriately applied.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left knee disability is 
granted, subject to governing criteria applicable to the payment 
of monetary benefits.


REMAND

The Veteran's claim for an increased rating for his left shoulder 
calcific tendonitis requires further development.

The Veteran was last afforded a VA examination pertaining to his 
left shoulder in March 2007.   At that time, abduction and 
forward flexion were from 0 to 150 degrees, both actively and 
passively.  External and internal rotations were to 65 degrees, 
respectively.  The examiner stated that the Veteran would lose 
between 10 and 15 degrees of his range of motion due to loss of 
strength, incoordination and fatigability due to repetitive 
motions.  

At his September 2010 Board hearing, the Veteran testified that 
he could not lift anything with his left shoulder and that he 
could not lift his arm over his head.  He indicated that he could 
only lift his arm to shoulder level and that if he moved it any 
higher, he experiences a sharp pain.  The VA's duty to assist 
includes, in appropriate cases, the duty to conduct a thorough 
and contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
Veteran's reported symptomatology at the September 2010 Board 
hearing, his symptoms appear to have worsened since the last VA 
examination.  As such, another examination is required to 
adequately reflect the current left shoulder disability picture.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 
Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

Furthermore, the Veteran reported at the September 2010 Board 
hearing that he was unable to work due to his left shoulder 
disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a total rating based on TDIU, either 
expressly raised by the Veteran or reasonably raised by the 
record involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  As 
such, a claim for TDIU is remanded for further development, to 
include procuring an opinion on the question of employability.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to provide 
sufficient information, and if necessary 
authorization, to enable VA to obtain any 
additional pertinent treatment records not 
currently of record.  Based on the Veteran's 
response, assist him in obtaining any 
additional evidence identified, following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received should 
be associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

2.  Thereafter, schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature and extent of his 
service-connected left shoulder disorder.  
All indicated tests and studies must be 
performed, and all manifestations of any 
current disability must be described in 
detail, including a full range of motion 
study.  The examiner is to address the 
extent, of any functional loss of use of the 
left shoulder due to pain/painful motion, 
weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the Veteran's 
symptoms are most prevalent - such as during 
flare-ups or prolonged use.  If possible 
these findings should be portrayed in terms 
of degrees of additional loss of motion.

The orthopedic examiner should also opine as 
to whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's service-connected disabilities, 
without regard to his age or the effects of 
any nonservice-connected disabilities, are 
severe enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his education and 
occupational experience. 

4.  Thereafter, readjudicate the issues on 
appeal.  If either decision remains adverse, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


